Title: To George Washington from James McHenry, 10 October 1796
From: McHenry, James
To: Washington, George


                        
                            Sir, 
                            War Office 10th October 1796
                        
                        Packet, No. 1. which is enclosed contains the last dispatches from General
                            Wayne. The private letter included therein, is a duplicate of one not yet come to hand,
                            which it would seem contains the papers to which it refers.
                        Packet, No. 2. The last letters from Tennessee.
                        Packet, No. 3. The proceedings of a Court Martial on a soldier who attempted to
                            desert. With the greatest respect I have the honor to be Your obedt Servant
                        
                            James McHenry
                            
                        
                    